Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/22 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being obvious over Nakamura et al. WO 0108643A1, in view of Brown et al. US 2019/0365611A1 and Tremblay et al. US 2006/0248663 A1.
This rejection has been withdrawn in view of the 103(c) statement filed on 04/21/22.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2015/0216770 A1, in view of Tremblay et al. US 2006/0248663 A1.
Takahashi teaches a method of making a hair care composition comprises mixing an aqueous carrier and one or more solid discrete particle and applying the composition to a surface.  See abstract and claims.  Solid particle having a D90 particle size of less 50 µm is found in paragraph 0061.  Solid particle comprising one or more antidandruff agent is found in paragraphs 0054-0060.  Additional components are found in paragraphs 0075-0078.  Aqueous carrier comprises cationic surfactant and a high melting point fatty compound is found in pages 2-4.  Aqueous carrier comprising less than 1% of water is found in paragraph 0101.
Takahashi is silent as to the kit or container with a package insert.
However, package insert with user instruction for hair care products is known in the art.  See for example the teaching in Tremblay et al.  
Tremblay teaches a hair dyeing composition comprising a discrete solid particle and the developer composition form a system for dyeing hair in a kit comprising in a single package separate containers of the hair dyeing composition, the developer composition, the optional conditioner or other hair treatment product, and instructions for use.  The discrete particles can be added directly to the developer composition or the composition containing the alkaliser and/or dye precursors before applying to the hair.  See paragraphs 0064-0066.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to put the hair composition of Takahashi in a kit with a user instruction in view of the teaching in Tremblay with the expectation of at least similar result.  This is because Tremblay teaches the use of kit containing discrete particle composition separately with a user instructions to mix the particle with a liquid composition before applying to the hair is known and desire in the art.

Response to Arguments
Applicant’s arguments filed 04/21/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615